 628DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal 12419,InternationalUnion of District 50,UnitedMineWorkers of America(NationalGrindingWheelCompany, Inc.)andSarahSchmidt.Case 3-CB-1068THE WITNESSES% I make the following:Findings of Fact1.THE BUSINESS OF THE EMPLOYERJune 13, 1969DECISION AND ORDEROn July 30, 1968, TrialExaminerA. NormanSomers issued his Decisionin the above-entitledproceeding,finding thatRespondent had engaged inand was engaging in certain unfairlabor practices,andrecommending that it cease and desisttherefromand take certainaffirmativeaction, as setforth in the attached Trial Examiner'sDecision.Thereafter, the General Counsel filed exceptions totheTrialExaminer'sDecision,and abrief insupport ofitsexceptions,andRespondent filedexceptions to the TrialExaminer'sDecision, and asupporting brief.TheNationalLaborRelationsBoardhasreviewedthe rulingsof the TrialExaminer made atthe hearingand finds that no prejudicialerror wascommitted.The rulings are hereby affirmed. TheBoard has consideredthe Trial Examiner'sDecision,the exceptionsand briefs,and the entire record inthecase,andherebyadoptsthefindings,conclusions,and recommendationsof the TrialExaminer.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNationalLaborRelationsBoard hereby adopts as its Order theRecommendedOrder of the TrialExaminer, andorders that Respondent,Local 12419,InternationalUnion of District 50, United Mine Workers ofAmerica, North Tonawanda, New York, its officers,agents,and representatives,shall take the action setforth in the Trial Examiner'sRecommended Order.r'Inhisexceptions,theGeneralCounsel urges the Board to findRespondent's conduct unlawful for reasons beyond,and in addition to,those relied on by the Trial Examiner.However,like the Trial Examiner,we find it unnecessary to pass on these additional grounds in this case.TRIAL EXAMINER'S DECISIONA.NORMAN SOMERS, Trial Examiner:This case washeard beforeme inBuffalo,New York, on April 17, 1968,on complaintof the General Counsel issued March 27,1968, on a charge filed by Sarah Schmidt, an employee,on September12, 1967.The complaint alleges that Respondent Local violatedSection 8(b)(1)(6) of the Act in imposing a fine on SarahSchmidt and other members of RespondentLocal forcrossing the picket line of a sister-local.Respondent Localand the General Counsel presented oral argument andfiledbriefs.On the entire record' and my observation ofThe Employer or Company here involved, NationalGrindingWheelCompany, Inc., is a New Yorkcorporation engaged at its plant inNorth Tonawanda,New York,inmaking and selling abrasives,grindingwheels and related products.At least $50,000 of itsproducts are shippedby it acrossthe State annually, andas is not disputed, the Employeris engaged in commercewithin the meaningof Section 2(6) and (7) of the Act.11.THE LABORORGANIZATIONS INVOLVEDThe followingare labor organizationswithin themeaningof the Act: Local 12419 of District 50 (hereaftertheRespondent or RespondentLocal),Local 15148 ofDistrict 50 (hereafterthe "sister-local"), and InternationalUnion of District 50, United Mine Workers of America(hereafter District 50).III.THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsRespondent Local and the Company have a contract (ineffectduring the time here involved) covering theproduction and maintenance employees.Included in thecontract is a union shop clause.The contract also has ano-strike clause (art. XVIII) which reads:During the term of this agreement, the Company willnot conduct a lockout at its plant, and the Union orLocal Union will not cause or permit its members tocause any strike or slowdown, total or partial, of workat the Company's plant.The sister-local,whosemembership consists of theCompany's clerical or office workers, struck and picketedfor a contract from June 12 through 16, 1967 (with whatresult does not appear in the record,nor is it material).On June 9, the Friday before the sister-local's strike,Respondent Local held a regular meeting. At that meetingSarah Schmidt,amember of Respondent Local, askedJohn Urban,InternationalRepresentativeof District 50,whether "if there would be a picket line Monday, June 12,when we got to work, should we cross it?" Schmidttestified:He said that he could not tell us what to do, it would beup to each individual to make their selection. And hesaid that he himself would not cross the picket line.'The morning of Monday, June 12, the pickets of thesister-localwere on the sidewalk in front of the plant,while the factory workers,numbering about 300,were ontheoppositesidewalk,carryingno picket sign butrefraining from crossing the picket line.The only exceptions (apart from a handful oftemporaryemployeeswhoarenotmembersofRespondent and are in no way here involved) were'This includes a copy of District 50's constitution which,on consent, wasadded to the record some time after the hearing closed.'On cross-examination,Schmidt testified that Urban further suggestedshe talk to him in private after the meeting, which she did.Schmidt didnot recall what was said between them except that she told Urban that"according to the contract I felt as though I would have to go into work,"and, "If it was my own decision that I would go into work Monday."176 NLRB No. 89 LOCAL 12419,MINE WORKERS629Schmidt and 15 other members.These 16 crossed thepicket line and worked during all of the week of thepicketing.Beginning some time after the picketing ceased,Respondent instituted charges against these 16 membersunder the provision of the constitution concerning"conduct unbecoming a union member"inthat theycrossed the picket line of the sister-local "who were in theprocessofnegotiating their first contractwith theCompany." This culminated in a fine of $25 for each daythey crossed the picket line - June 12, 14, 15, and 16.(The $25 reflected the average earnings per day for eachmember,which "took into consideration the high rate andthe low rate.")The fine has not been paid.Respondent has not soughtthe assistance of the Company to collect the fine,nor hasit tried to collect it by court suit.B. Conclusionary DiscussionThe General Counsel's claim that Respondent violatedSection 8(b)(1)(A) is based first, on the premise that thehonoring of the sister-local'spicket line by the manymembers of Respondent Local constituted a breach byRespondent Local of its no-strike clause.From this theGeneral Counsel concludes that Respondent Local's finingof the members that crossed the picket line was notimmune under the proviso of Section 8(b)(1)(A) despitethe fact that the fine was an internal discipline inenforcement of Respondent's "own rules in respect to theacquisition and retention of membership."'A union isgenerallynot in violationofSection8(b)(1)(A) if itssanctions are internal in character (in theform of fine,suspension or expulsion) and are not directedagainst the member'semployment status or tinged withviolence.That standard has been applied from the earliestinterpretation of the provisionby theBoard(inITUasaffirmedinANPA)4to its application inAllis-Chalmers,149NLRB 67, affd. 388 U.S. 173. TheAllis-Chalmerscase involved a fine on members for working during alawful and authorized strike by theunion.TheWisconsinMotorscase(supra,fn. 4) involved a fine on members forexceeding the ceiling on piecework or incentive planearnings of members as prescribed by the union's rules.TheANPAcase(supra,fn. 4) involved a threat to expelmembers who,contrary to the union'sconstitution andbylaws, worked with nonmembers.'The principle that the union is immune as long as itlimits its sanction to internal discipline was departed fromunder the"Skura"doctrine.'There the member filed acharge with the Board of unfair labor practices against theunion without exhausting the remedies provided by the'Sec. 8(b) provides:Itshall be an unfair labor practice for a labor organization or itsagents -(I) to restrain or coerce(A) employees in the exercise of the rightsguaranteed in section 7:Provided,that this paragraph shall not impairthe right of a labor organization to prescribe its own rules with respectto the acquisition and retention of membership therein4InternationalTypographicalUnion(hereafterITU),86 NLRB 951,955-957,aft as to this sub nom.AmericanNewspaper Publishers Assn.(hereafterANPA) v. N.L.R.B.193 F.2d 782,800, 806(C.A. 7), cert.denied as to this344 U.S. 812.See alsoLocal 283 UAW/WisconsinMotor Corp./,145 NLRB1098, affd.sub nom.Scofield v. N.L R.B..393F.2d 49 (C.A. 7).'See alsoFederationof Musicians /DonGlasser(,165 NLRB No. 110,affd.sub nom.Glasser v. N.L.R.B.,395 F.2d 401, (C.A. 2). There theunion was found not to have violated Sec. 8(bXIXA) by maintaining and"enforcing"a rule forbidding members to work with nonmembers.union'sprocedures.Though the discipline was a purelyinternal one (a fine),the Board held the union violatedSection 8(b)(1)(A) because the immunity was held to besuperseded by the public policy against a private person ororganization barring or hindering access to the Board'sprocesses.That doctrine was recently upheld by theSupreme Court in theMarine & ShipbuildingWorkerscase,'where the discipline was expulsion(instead of a fineas inSkuraandRoberts, supra,fn. 6).The General Counsel contends that if the immunityordinarily accorded to internal union discipline can beovercome by the public policy inhering in the situationexemplified bySkuraand the kindred cases(supra,fn. 6and 7), so too can it be overcome by the policy involved inthe instant case,where the union'sdiscipline, thoughinternal,was used to penalize members for refusing tohonor a picket line whose observance by the bulk of themembers of Respondent Local was a breach byRespondent of the no-strike clause of its contract.Respondent,on the other hand,contends its conductwas not in violation of the no-strike clause,and so itssituation is legally on all fours with the union in theAllis-Chalmerscase.Itstartswith the uncontestedpremise,that the sister-local's picketing was lawful, and,Respondent argues,itfollows that in requiring itsmembers to honor the picket line,itwas as immune underthe proviso of Section 8(b)(1)(A) as the union's conduct inAllis-ChalmersRespondent points out that if there hadnot been a no-strike clause,Respondent'smembers wouldhave been as protected by Section 7 of the Act inrefraining from working during the sister-local's lawfulstrike as the members of the sister-local themselves wereinstriking.The rub, however,isinthefactthatRespondent'scontractincludedano-strikeclause.Respondent contends that the no-strike clause is irrelevantto this situation.It states(br. pp. 4-5):(1)LocalUnion 12419 (Respondent Local) did notengage in a strike violation of the"no-strike" clause;and,(2) The picket line of Local 15419 (the sisterlocal) waslawfulandassuchshouldhavebeenhonored.[Emphasis supplied.]ThusRespondent'spositionisthatsincethesister-local's picket line was lawful,Respondent members'refusal to work in deference to that picket line waslegitimateregardlessof the no-strike obligation. Insubstance, then,Respondent'scontention is that theno-strike clause,while it forbids a strike in furtherance ofRespondent's own demands,nevertheless leaves untouchedwork stoppages by Respondent in furtherance of the strikeor picket line of anotherunion (in this instance asister-local),provided that the other union'sactivity isitself lawful.The language of the no-strike clause makes no suchdistinction.The clause forbids Respondent to "cause orpermit its members to cause any strike or slowdown, totalor partial, of work at the Company's plant." The bulk ofRespondent'smembers that stayed off the job wereengaging in a work stoppage, which,pro tanto, was apartial strike.Whether they did so in furtherance of theirown demands or of a cause of the sister-local, their work'Local 138 Operating Engineers(Charles S.Skura).148 NLRB 679; H.B.Roberts,Bus.Mgr.Local 923Operating Engineers(Wellman-LordEngineering Inc.!.148 NLRB 674, affd.350 F.2d. 427 (C.A.D.C.).'N.L.R.Bv.IndustrialUnion ofMarine d ShipbuildingWorkers ofAmerica,AFL-CIOand its Local22,391 U.S. 418, 159 NLRB 1065. 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDstoppage suspended the continuity of their operations ineither instance. This stoppage of work on their part was inthefaceof the language forbidding Respondent to"cause" it or even "permit" it. Whatever might be saidfor the reply of International Representative Urban toSarah Schmidt, that it was up to each member to decidewhether or not to cross the sister-local's picket line butthat"he himself would not cross the picket line,"Respondent's action in fining the members who crossedthe picket line was a ratification of the work stoppage ofthe members that honored the picket line. Further, it waspredicateduponan interpretationof the "conductunbecomingaunionmember" clause as requiringmembers to abstain from work during the sister local'spicket line in the teeth of Respondent's own no-strikeobligation.Respondent does not dispute that had this workstoppage been in furtherance of its own or the members'interest, it would have been in violation of the no-strikeclause.As to why it is different if this was in furtheranceof the sister-local's cause, we return to Respondent'sunderlying premise- that the lawful character of thesister-local's picket line rendered legitimate Respondent'sown conduct in requiring its members to stop work indeference to that picket line, even if the no-strike clause inRespondent'scontractwith the Company calls forcontinuity of the production workers' operations. Theessence of Respondent's position is thus that its membersand itself enjoy a higher status in striking in advancementof another union's cause than it would be in striking inadvancement of a direct cause of its own.However, an employee who ceases work in deference toanother'spicket line, though he enjoys the sameprotection as if he engages in a strike of his own, enjoysno higher protection either. Illustrative is the Board'sjudicially approved doctrine inRedwing Carriers.'Thereemployees working as truckers refused to cross the picketline of a union of which they were not members at astrike before another employer than their own. The Board,with court approval, held that in refusing to cross thepicket line, these truckers were not subject to outrightdischarge but were protected by Section 7 of the Act inthat they retained their jobs subject to the employer'sreplacing them with other employees. However, the Boardfurtherheld,likewisewithcourtapproval, that theemployer did replace these truckers in order to insure thecontinuityof its operations (but not in reprisal forsupporting a union), and so the employer was held not tohave violated the Act.InitsdecisioninRedwingCarriers,theBoardreaffirmed its prior holding inRockaway News SupplyCo., Inc.,95NLRB 336, that an employee refusing tocross a stranger picket line is pro tanto a striker andenjoys the protection of Section 7, and so the employer'sconduct inRockawayindischarging the employeeoutright was held by the Board to have violated the Act.However, the Board was reversed, and its outcome at thesuccessive judicial levels inRockaway,was described by itinRedwing Carriers(137 NLRB 1545, fn. 5):A similar question was presented inRockaway NewsSupply Company, Inc.,95 NLRB 336, where the Boardexpresslyheldsuchactivityaprotected form ofconcertedactivity.The Court of Appeals for theSecond Circuit agreed with the Board on this point, but'RedwingCarriers,137 NLRB 1545, affd.sub nom.Teamsters Local 79v.N.L.R 8.325 F.2d 1011 (C.A.D.C.), union's petition for cert. denied377 U.S. 905.denied enforcement on another theory (197 F.2d 111).The Supreme Court affirmed the Second Circuit'sconclusionin effect on the grounds that the activity inquestionwas itself in breach of an operative no-strikeagreement(345 U.S. 71). [Emphasis supplied.]The Board in its decision inRockawayNewshadconsidered the no-strike clause to be inoperative, since itregarded the whole contract to be void because thecompulsorymembershipclausedidnotmeet theconditions of the union-shop proviso of Section 8(a)(3).The Supreme Court, on the other hand, held thecompulsory membership clause to be separable from therest of the contract, and therefore that the no-strike clausewas stilloperative. The result under the Supreme Court'sholdingwas that under the no-strike clause, theemployee's conduct in interrupting his work in deferenceto the stranger picket line was held to be unprotected,under the doctrine ofN.L.R.B. v. Sands Mfg. Co.,306U.S. 332.'The employee inRockaway Newsacted on his own, butthe principle would be the same if he had done so at hisunion'sbehest or if he done so along with other members.The basic point is that the no-strike clause meant what itsaid and governedthe rights and obligations of the unionand the employees covered by it. The proposition that acessationof work conveys no greater rights when it occursin furtherance of anotherunion'scause than when donedirectly on one's own behalf would seem aptly phrased bythe Second Circuit in theRockaway Newscase (197 F.2d113):The right to assist a union of which one is not amember by refusing to cross its picket line is certainlyof no higher dignity or importance to the individualthan the right to ask his fellow workers in his own plantto join with him in the union of which he is a memberin concerted activities which will directly protect or aidin promotingtheir commoninterests.The conclusion is that the work stoppage of themembers, and Respondent's adoption of it, was no less abreach of the no-strike clause, though done in deference tothe sister-local's picket line and in furtherance of thelatter'scause,than it would have been had the conductbeen in furtherance of a direct demand of Respondent oritsmembers.The fine imposed by Respondent Local on the memberswho crossed the picket line was thus a penalty for refusingto participate in a work stoppage in violation of theno-strike clause of Respondent's contract. It is the samein effect as if the fine had been a penalty for refusing toengage ina strike that Respondent had itself authorizedand called outright in violation of the no-strike clause.The main thrust of Respondent's position, however, hasbeenthatitsown situation is comparable toAllis-Chalmersin that there the fine enforced conduct onthe part of the members which would have been legitimate'The clause, inRockaway Newsread: "No-strike, lockouts or othercessation of work or interference therewith shall be ordered or sanctionedby any party hereto during the term hereof, except as against a partyfailing to comply with a decision award or order of Adjustment Board." Instressingthe effective character of the clause, the Court, after quoting theclause,observed that at the hearing, the employer had made an offer ofproof (which the trial examiner received) that during the negotiations, theunion had unsuccessfully proposed the qualifying clause, "No man shall berequired to cross a picket line." The court did not suggest that the clause'strue purport derived from the union's unsuccessful offer of the qualifyingclause, but merely to answer any suggestion that the clause might in anyway be deemed ambiguous. LOCAL 12419,MINE WORKERSif engaged in. However,as indicated,this is not so here.Respondent is thus in the situation of defending the fine,as stated,as a penalty for engaging in a no-strikeviolation.Respondent to be sure, falls back on thedoctrine initiated in theAmerican Newspaper PublishingCo.case(supra,fn.4) which renders the union immuneforconductrespectingacquisitionorretentionofmembership provided its discipline is a purely internalone.The absoluteness of the immunity based on theinternal character of the discipline was restated by theBoard in theWisconsinMotorscase(supra,fn.4).However, it was not long afterwards that theSkuracasewas decided(supra,fn. 6), in which the internal characterof the discipline ceased to be the final word on the union'simmunity and that liability could also be based on thereasonfor the discipline even if the discipline was aninternal one.Thiscallsintoplaythemanner in which theinterpretation of Section 8(b)(l)(A) evolved in the light ofexperience.We consider first the prohibitory clause of8(b)(l)(A), the part that concerns restraint or coercion ofemployeesgenerallywithoutreferencetounions'membership rules as mentioned in the proviso. In itsearliest interpretation of the prohibitory clause,the Board,in the light of legislative history, had concluded that afindingof violation of Section 8(b)(1)(A) required anindependent showing that the union made overtures to theemployeesrelatingto their jobor personalsafety.Themost extensive treatment of the subject in the early line ofcase was inNationalMaritime Union,78NLRB 971,enfd. 175 F.2d 686 (C.A. 2). There the Board had foundthat the union violated Section 8(b)(2) by a discriminatoryapplication of a hiring hall which caused or attempted tocause employers to discriminate against nonmembers, butthat the union had not thereby violated Section 8(b)(1)(A),even derivatively, since there had been no independentlycoercive overtures on the employees.In theITU (ANPA)case(supra,fn.4), the Board,applying that same doctrine,held that though the employer violatedSection 8(b)(2) byimposing closed shop conditions on employers,therebycausing or attempting to cause employers to discriminateunlawfullyagainstnonmembers,ithad not therebyviolated Section 8(b)(l)(A), even derivatively, since theretoo there had been no independent overreaching of theemployees in respect to their jobs or personal safety. See86 NLRB at 955 and fn. 15. Yet eventually, in the light ofinsights derived from experience,a union's violation ofSection 8(b)(2) in causing or attempting to cause anemployer to discriminate unlawfully against employeeswas found also to be derivatively a violation of Section8(b)(l)(A),10 even if there was no independent showing ofin terroremovertures upon the employees.The decisionsof the Supreme Court, first in theCurtis Brotherscase"and later inBernhard-Altmann,"reflectasimilardevelopment in the light of experience.InCurtis Brothers,theCourt held that a minority union that picketed tocompel the employer to recognize it as exclusivebargaining representative had not thereby violated Section8(b)(1)(A).The Courtnoted that the legislative historyshowed that"the note repeatedly sounded is as to thenecessity for protecting individual workers from unionorganizingtacticstingedwithviolence,duressorreprisals,"and concluded that "Sec.8(b)(1)(A) is a grantof power to the Board limited to authority to proceedagainst union tactics involving violence, 'intimidation, andreprisal or threats thereof-conduct involving more thanthegeneral pressures upon persons employed by theaffected employers implicit in economic strikes."362 U.S.631at290.Yet in theBernhard-Altmanncase,where aminority union actually received from the employer andaccepted recognition as exclusive bargaining representativeof the employees, the union was found to have therebyrestrainedand coercing the employees in violation ofSection 8(b)(1)(A) of the Act, though there too it hadmade noin terroremovertures upon the employees.A comparable development is reflected in the casesconcerned with the portion of Section 8(b)(1)(A) dealingwith union membership rules mentioned in the proviso. Initsdecision inWisconsinMotor,the Board had observedthatwhatever the broader reach of Section 8(b)(l)(A)under the Supreme Court'sBernhard-Altmanndecision,"it is nonetheless evident that internal union disciplineswere not among the restraints intended to be encompassedby the section." 145 NLRB 1100. However, despite thestatement inWisconsinMotors(of this trial examiner asthere upheld by the Board) that the sole test of the union'simmunity was the internal character of the discipline, itwas, as stated earlier, only a short time afterwards,beginningwithSkura,that the immunity based onenforcement of membership rules underwent a change inthemanner that the prohibitory clause of 8(b)(l)(A) haditselfundergone change. The fact that the disciplineimposed was an internal one no longer served as aninexorablebasisof immunity against liability underSection 8(b)(1)(A), and where the reason for the disciplinecontravened public policy so as to overcome the immunitybased on the internal character of the discipline, the unionwas found liable under Section 8(b)(1)(A).To be sure, in the decisions inSkuraandMarine &ShipbuildingWorkers (supra,fn. 6, 7), the union's liabilityfor the discipline imposed, despite its internal character,was based on reasons found to have an overridingcharacter. In essence, the disciplining of a member forfilingan unfair labor practice charge against the unionwithout exhausting his internal remedies was found to bebeyond a union's power because it purports to prevent orcontrol access to the Board's processes.Yet it is apparent fromSkuraitself that the policygiven overriding effect there did not exhaust the extent towhich the immunity based on internal discipline can beovercome by other overriding policy. In distinguishing itfromWisconsinMotor,theBoard stressed that theunion's rule inWisconsinMotor"did not run counter toother recognized policies." The Seventh Circuit, in itsdecision inScofield,affirmingWisconsinMotor (supra,fn. 4), developed in some detail the proposition that theunion's rule(setting a ceiling on pieceworkers' earnings)was compatible with public policy (393 F.2d at 50-51).And in reconciling the result inWisconsinMotorwith thedoctrine inSkurathe court, after stating the overridingpolicy in theSkuradoctrine,noted:"No policyconsiderations of comparable strength militate against theUnion here at issue."(Id.at 54.)The policyin this case concernsthe adherence to theterms of a contract between representatives of employersand employees and the condemnation of their violation.This is indeed implicit in the preamble of the Act from itsinception (Sec. 1) and in the reports of both houses ofB v. Philadelphia IronWorks,211 F.2d 937, 939 (C.A. 3),enfg.103 NLRB 596."Drivers.Chauffeursetc /Curbs Bros / v N L R.B.,362 U.S. 274; affg.274 F.2d 351(C.A.D.C.),setting aside 119 NLRB 232."InternationalLadiesGarmentWorkers'Union /Bernhard-AltmannTexas Corp/,366 U.S. 731, enfg. 122 NLRB 1289. 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDCongress."TheSupremeCourthad early in theadministration of the Act, in theSandscase, held that theviolation of a collective-bargaining contract by employeesisnot a protected activity and they were validly subject todischarge for its violation.To hold that a union, despite the prohibition in Section8(b)(1)(A) against restraining or coercing of employees intheir rights under Section 7, could nevertheless withimpunity penalizemembers for failing or refusing toparticipate in a violation of a no-strike clause is to providean incentive to unions and members to violate contracts.This too runs counter to a basic policy of the statute.Though the Supreme Court inMarine & ShipbuildingWorkersdistinguished between "internal union matters"and those which "are part of the public domain," theseare indeed matters of degree. The union rule inSkuraandMarine & Shipbuildinghas a tradition of its own basedon the view that members' grievances should beaccommodated intramurally before resort to governmentaltribunals, and so that too is an "internal union matter."However, on balance, this was held to be outweighed bythe public policy against private organizations barring orcontrolling access to Board processes. There is a kindredelement of balance in the case before us. Indeed, theSupremeCourt inMarine& Shipbuilding,initsexplanation of the doctrine inAllis-Chalmers,stated thatSec. 8(b)(IXA) assures a union freedom of self-regulationwhere its legitimate internal affairs are concerned." It isdifficult to conceive of the rule as applied and interpretedhere as being part of a union'slegitimateinternal affairs,and in view of the underlying public policy regarding theend and purpose of the collective bargaining process, aruleapplied to compel the violation of a no-strikeprovision, if internal, nevertheless overreaches the boundsof legitimacy. Further, to require a member to participatein a violation of a no-strike clause under pain of fine, orsuspensionorexpulsion is in any event inherentlyunreasonable. International Representative Urban, in hisanswer to Sarah Schmidt's question concerning what todo if the sister-local should picket (that the choice laywith the member but that "he himself would not cross thepicket line") betrayed his own misgivings about theproprietyofcompellingmembers of Respondent toabstainfromworking under the circumstances herediscussed. Respondent's brief would itself seem to suggestthat if the strike had been one that Respondent had calledin conceded violation of its no-strike clause, it would havebeen unreasonable to compel members to comply with itunder pain of union discipline. The fact, here, however, isthat the work stoppage, however much it might have beenindeference to the sister-local's lawful picket line, wasitselfa violation by the Respondent'sownno-strikeobligationwith the Employer. The immunity normallyvouchsafed to union rules are no more inexorable herethan inSkura.Nor has that immunity been deemed inexorable inother contexts. Thus, where union members in compliancewith a union rule requiring members to refrain, underpenalty of internal discipline, from installing doors otherthan those made by the union, refused to make theseinstallations, the union was found to have engaged in asecondaryboycottinviolationofSection8(b)(4),N.L.R.B. v. Local 75 Carpenters [Mengel Co.],285 F.2d"H. ep. No. 1147, 74th Cong.,1st Sess. 20: ("... collectivebargaining[has as its end] the makingof collectiveagreements stabilizing employmentrelationsfor aperiod of time"). S.Rep. No. 753, id. p. 13 ("Theobject of collectivebargaining is the making of agreements that willstabilize business conditions .. ').633,640-641 (C.A. 9)See also Elliott v. AmalgamatedMeat Cutters,91F.Supp. 690, 697 (W.D. Mo.) In arecent case, the fining of members for refusal to cross apicket linewhose observance constituted a secondaryboycott was held the basis for a remedy requiring theunion to rescind the discipline and refund the fine to themembers.Bricklayers andMasons Local No. 2 [RobertL.Willis,Masonry Contractor],166 NLRB No. 26. Theveilof that immunity had been pierced even earlier inNewspaperMail Deliveries Union [Hearst ConsolidatedPublications]93NLRB 237 (1951).The Board foundthat the union had, in violation of Section 8(b)(2) and(l)(A),caused and attempted to cause employers toengage in discriminatory action against nonmembers. Theunion hadengaged instrikesand shutdowns and, inaddition, threatened with discipline and actually fined aforeman who was a member of the union for declining togive unlawful preference to union members. The foreman,to be sure, had a dual relationship in that though he was amember of the union, as a foreman, he was also part ofmanagement.However, the point here was that neither theunion's internal rule nor the internal discipline invokedagainst himas a union member acted as an insulatoragainst liability where a basic principle of the statute wasthereby violated.TheSkuradoctrine breaches the wall ofthatimmunity in an 8(b)(1)(A) situationwherecountervailing policy of the Act is involved.The instantcase,where the fine is a penalty to compel conduct inviolation of a no-strike obligation is also one where theimmunity based on the internal character of the disciplineis overcome by its offense to basic statutory policy.'Iaccordingly find that by imposing a fine on the 16members who crossed the picket line of the sister-local,Respondent has restrained and coerced them and otheremployees in the exercise of their rights guaranteed bySection 7 of the Act, thereby violating Section 8(b)(1)(A)of the Act.On the basis of the foregoing facts and the entirerecord, I hereby state the following:CONCLUSIONS OF LAW1.The abstention from work on the part ofRespondent'smembers in deference to the sister-local'spicket line was a work-stoppage in breach of the no-strikeclause of the contract of Respondent with the Employer.2.Respondent was responsible for that work-stoppageand Respondent thereby violated the no-strike clause.3.The fine assessed on the members who crossed thepicket line was a penalty imposed upon them for honoringthe contract and refusing to participate in Respondent'sviolation of the no-strike clause._"-As-earlier describedinANPAand inGlasser (supra,fns.4 and 5,respectively), the union was held not to have violated Sec 8(bXLXA). InANPAthe union threatened members with expulsionif they disobeyed therule forbidding members towork withnonmembers,andinGlassertheunion"enforced"such a rule.However,the court decisions in each casedid not construe the union's action as having in fact provoked the action incontravention of policiesof the Act. Compare,however,LocalUnionNo.2,United Assn of Plumbers lAstrove Plumbing].152 NLRB 1093, 1102,enfd. as modified360 F.2d 428 (C.A. 2), cited bythe court in itsGlasserdecision,395 F.2d 401.That is to say,the membercould conform with therule and hewould not bythat token have himself engaged in conduct inopposition to basic policyof the statute.In the instant case,however, thevery conduct in which the members were required to engage constituted theviolationof the no-strike obligation,and the fine was for refusing toparticipate in the violation. LOCAL 12419,MINE WORKERS6334.By this conduct Respondent restrained and coercedthe said members and other members as employees intheir rights under Section7 of the Act,thereby violatingSection8(b)(l)(A) of the Act.5.The saidviolationaffectscommerce within themeaning of Section 2(6) and(7) of the Act."THE REMEDYIthas been found that Respondent violated Section8(b)(l)(A) by assessing a fine on members for crossing thepicket line of sister-local therebypenalizingthem forrefusing to participate in a violation by Respondent of theno-strike clause of its contract with the Employer.Itwillbe recommended that Respondent cease anddesistfrom fining or otherwise disciplining the saidmembers or other employees for refusingto engage in awork stoppage in violation of the no-strike clause, whetherthe no-strike violation is in advancement of Respondent'sown demands or in advancement of the demands ofanother union, even if the other union's picket line be alawful one.To remedy the effect of said conduct, it will be directedthatRespondent Local rescind the fine assessed onmembers found by Respondent to have crossed thesister-local's picket line. Respondent shall so notify the 16employees by letter and post notices to that effect at itsmeeting hall. Copies of said notice may also be providedto the Employer for posting if willing.Upon the foregoing findings and conclusions and thewhole record, and pursuant to Section 10(c) of the Act, Ihereby issue the following recommended:ORDERRespondent,Local 12419, InternationalUnion ofDistrict 50, United Mine Workers of America, its officers,representatives, and agents, shall:1.Cease and desist from:(a)Assessing fines against or otherwise discipliningmembers for not engaging in or participating in a workstoppageduring the existence of a no-strike clausebetween Respondent and the Employer, whether said workstoppagebe in advancement of direct demands ofRespondent or its members or in advancement ofdemands of any other union (including Local 15148 ofsaid District 50).(b)Inany like or related manner restraining orcoercingemployees in the exercise of their rightsguaranteed by Section 7 of the Act.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a)Rescind the fines assessed upon the followingmembers for having crossed the picket line of Local 15148of District 50 during the period of such picket line onJune 12, 14, 15, and 16, 1967, and inform each of them byletter that said fine has been rescinded.Vernon PankowRobert MillsArthur KrullWilliam LoeschkeNorman HarderMartin DeVantierJoseph KulikowskiGeorge HeuerAlbert PrillHarold StrassburgRoman WasieczkoJohn WaciezkoSarah SchmidtElizabeth Hughes"In view of the findings and conclusions here made,we do not reach theissue of whether the fine as assessed was excessive.Norman DeVentierAlice Higgins(b) Post at its offices, in conspicuous places, and at allother places where notices to members are customarilyposted, copies of the notice attached marked "Appendix." i °Copies of the said notice, on forms to be provided bythe Regional Director of Region 3, shall, after being dulysignedbyRespondent's authorized representatives, beposted by Respondent immediately upon receipt thereof,and be maintained for 60 consecutive days. Reasonablesteps shall be taken by Respondent to insure that suchnotices are not altered, defaced, or covered by othermaterial.(c)Mail or deliver to the Regional Director of Region3 copies of the said Appendix for posting by NationalGrindingWheelCompany, Inc., if said employer iswilling, at all places where notices to its employees arecustomarily posted.(d) Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what stepsRespondent has taken to comply herewith.""In t e event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of the Trial Examiner"in the notice.In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt ofAppeals, the words"aDecree of the United StatesCourt ofAppeals,Enforcing an Order"shallbe substitutedfor thewords "aDecision and Order."'n the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notify said Regional Director, inwriting,within 10 days from the dateof this Order,what steps theRespondent has taken to comply herewith."APPENDIXNOTICEPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby rescind the finesassessed upon the following members for having crossedthe picket line of Local 15148 of District 50 during theperiod of such picketing on June 12, 14, 15, and 16, 1967:Vernon PankowRobert MillsArthur KrullAlbert PrillWilliam LoeschkeHarold StrassburgNorman HarderRoman WasieczkoMartin DeVantierJohn WaciezkoJoseph KulikowskiSarah SchmidtGeorge HeuerElizabeth HughesNorman DeVentierAlice HigginsWE WILL NOT assess fines or otherwise disciplinemembers fornot engagingor participating in a workstoppage in violation of the no-strike clause between theundersigned union, Local 12419 of District 50, andNational GrindingWheel Company, Inc., whether thework stoppage is in furtherance of direct demands ofthe undersigned local and its members or in furtheranceof demands of any other union or local.WE WILL NOT in any like or related manner restrainor coerce you in the exercise of your rights underSection 7 of the National Labor Relations Act.LOCAL 12419,INTERNATIONAL UNIONOF DISTRICT 50 UNITEDMINE WORKERS OFAMERICA(Labor Organization)DatedBy(Representative)(Title) 634DECISIONSOF NATIONALLABOR RELATIONS BOARDThis notice must remain posted for 60 consecutive dayscompliance with its provisions, they may communicatefrom the date of posting and must not be altered,defaced,directlywith the Board'sRegional Office, Fourth Floor,or covered by any other material.The 120 Building, 120 Delaware Avenue, Buffalo, NewIf employees have any question concerning this noticeYork 14202. Telephone 842-3100.